DETAILED ACTION
	This Office Action is in response to the amendment filed on December 23, 2021. Claims 1 - 9 are presented for examination. Claims 1, 2, 8, and 9 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 23, 2021 has been entered and considered by the examiner. Based on the amendments to the drawings, the objections to the drawings have been withdrawn. Based on the amendments to the claims to overcome the 112 rejections, the rejections under 35 U.S.C. 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 

With regards to claims 1, 2, 8, 9 and the rejections under 35 U.S.C. 103, the applicants argues that the combination of Koga and Yamagashiro fails to teach or suggest the amended limitation of “acquiring a relational expression of two first parameters of the plurality of first parameters based on the two first parameters and the change amount, the two first parameter corresponding to the second parameter and having correlation with teach other”, because Koga merely discloses determining a value of a structure parameter that defines a structure of an antenna to satisfy the required specification, and Yamagashiro, as cited, merely discloses calculating an impedance using a plurality of parameters.
The examiner respectfully disagrees. In addition to the teaching in the previous Office Action, Yamagashiro, discloses additional teaching of the shape parameter. Paragraph [0041] provides initial values of shape parameters, and a shape parameter updating unit performs calculations and compares the intermediate 

With regards to claim 2 and the rejections under 35 U.S.C. 103, the applicant argues that since claim 2 depends from claim 1 and claim 1 is patentable over the cited art, claim 2 is allowable from depending from an allowable claim.
The examiner respectfully disagrees. As disclosed above, the combination of Koga and Yamagashiro discloses the teaching of the subject matter found in the amended limitation, and thus discloses the limitations in claim 1, and the rejection is maintained. The rejection of claim 2 is also maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (JP 2017142720 A), hereinafter “Koga”, and further in view of Yamagashiro et al (JP 2017142731 A), hereinafter “Yamagashiro”.

As per claim 1, Koga discloses:
an antenna design support apparatus comprising a memory (Koga, paragraph [0014] discloses memory for storing program for execution in an antenna design process.)

circuitry coupled to the memory and configured to (Koga, paragraph [0014] discloses a processor in communication with memory to execute program to perform steps of an antenna design process.)

calculate a plurality of first parameters for determining a structure of a first antenna device based on a specification value set for the first antenna device to be a target of performance evaluation (Koga, paragraph [0006] discloses a structural parameter for an antenna design and a target characteristic value based on a relationship between the characteristics of the target antenna, structure parameters and characteristics of a reference antenna, with the structure parameter determined to satisfy required specification of the target antenna.)

Koga does not expressly disclose:
acquire a communication frequency based on the plurality of first parameters; 

determine a structure of a second antenna device as a reference model, and obtain a change amount corresponding to change in the communication frequency in the allowable range of two second parameters having a correlation with each other; and 
acquiring a relational expression of two first parameters of the plurality of first parameters based on the two first parameters and the change amount, the two first parameter corresponding to the second parameter and having correlation with teach other.
Yamagashiro however discloses:
acquire a communication frequency based on the plurality of first parameters (Yamagashiro, paragraph [0013] discloses a design frequency corresponding to a design wavelength and obtained based on the change of length of within a range of wavelength.)

calculate an allowable range of deviation of the communication frequency satisfying a specified performance evaluation standard of the first antenna device (Yamagashiro, paragraph [0027] discloses a range of frequency for an antenna at a design frequency value, and paragraph [0049] adds a predetermined frequency range used to provide an evaluation value for a shape of an antenna.)

determine a structure of a second antenna device as a reference model (Yamagashiro, paragraph [0016] discloses an example of an antenna design in which a matched circuit is included based on an electromagnetic field simulation, with paragraph [0027] discloses an antenna that does not include a matching circuit at a provided frequency range, paragraph [0049] discloses the antenna that includes the matching circuit, in the antenna design steps performed to obtain the values for the parameters of the matching circuit.)
The antenna design including the matching circuit in the example of paragraph [0016] is interpreted as the reference model in which the antenna design without the matching circuit in paragraph is trying to achieve, with a result provided in paragraph [0049] that includes the matching circuit.

obtain a change amount corresponding to change in the communication frequency in the allowable range of two second parameters having a correlation with each other (Yamagashiro, paragraph [0044] discloses a predetermined frequency range in the design frequency to calculate an impedance and S parameter at difference frequencies in the predetermined range for an antenna.)
The correlation between the impedance and S parameter is the use of the frequency range to obtain their respective values.

acquiring a relational expression of two first parameters of the plurality of first parameters based on the two first parameters and the change amount, the two first parameter corresponding to the second parameter and having correlation with teach other (Yamagashiro, paragraph [0042] - [0043] discloses initial shape parameters set and an update of the shape parameter decreased an evaluation value, and paragraphs [0047] - [0049] adds an evaluation value obtained based on the S parameter within the predetermined frequency range used to calculate the impedance, as well as using the shape parameter value to obtain an evaluation parameter in the predetermined frequency range, according to the impedance with regards to the antenna being designed.)
	A decrease in an evaluation value based on updating the shape parameter is interpreted to provide a mathematical relationship between the evaluation value and shape parameter. In addition, shape parameter is interpreted as separate parameters from the S parameter and impedance calculated above.
	 In addition to the above teaching, paragraph [0041] discloses initial values of shape parameters set, and the shape parameter updating unit performs calculations and compares intermediate shape parameter values and determines a difference between the two closest (adjacent) values, with the difference between the values of the two adjacent values is the value of a new shape parameter. As recited above, the new parameter has a correlation with the previous parameters due to the previous parameters being used to determine the updated or new shape parameter, with the change amount pertaining to the difference in value of the previous shape parameters to determine the new parameter.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the antenna design and a structural parameter to satisfy a required specification teaching in Koga with the predetermined frequency to obtain parameters to design an antenna with a matching circuit, based on an example of an antenna design with the matching circuit teaching of Yamagashiro. The motivation to do so would have been because Yamagashiro discloses the benefit of a technique that improves over the previous technique that only optimized the matching circuit but not the antenna, in that the design of the antenna in Yamagashiro includes optimizing shape parameters defining the shape of the antenna as well as the constants of the circuit elements of a matching circuit (Yamagashiro, paragraphs [0005] - [0006]).

As per claims 8 and 9, note the rejections of claim 1 above. The instant claims 8 and 9 recite substantially the same limitations as the above rejected claim 1, and are therefore rejected under the same prior art teachings.

For claim 2: The combination of Koga and Yamagashiro discloses claim 2: The antenna design support apparatus according to claim 1, wherein:
the circuitry substitutes one of the two first parameters having the correlation with each other into the relational expression, and calculates another one of the two first parameters (Yamagashiro, paragraph [0049] discloses uses impedance within the predetermined frequency range obtained in paragraph [0044] to obtain an evaluation value P or to obtain an evaluation value Q.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the antenna design and a structural parameter to satisfy a required specification teaching in Koga with the predetermined frequency to obtain parameters to design an antenna with a matching circuit, based on an example of an antenna design with the matching circuit teaching of Yamagashiro as well as the teaching of calculating different evaluation variable values based on impedances of the matching circuit within the predetermined frequency range, also found in Yamagashiro. The motivation to do so would have been because Yamagashiro discloses the benefit of a technique that improves over the previous technique that only optimized the matching circuit but not the antenna, in that the design of the antenna in Yamagashiro includes optimizing .

Allowable Subject Matter
Claims 3 - 7 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Koga et al. (JP 2017142720 A) discloses an antenna design that includes structure parameter determined to satisfy required specification of a target antenna, and Yamagashiro et al (JP 2017142731 A) adds a predetermined frequency range to obtain shape parameters, S parameters, impedance and evaluation values with regards to an antenna design to include a matching circuit.
In addition, Koga et al. (U.S. PG Pub 2017/0235869 A1) discloses similar features as Koga et al. (JP2017142720 A), and Packer (U.S. PG Pub 2013/0044038 A1) adds a feed gap with regards to matching antennas.
While the references above provide their respective teachings, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 3, wherein the circuit: 
uses one of the two first parameters that is substituted into the relational expression, and anotherr one of the two first parameters that is calculated from the relational expression to perform trial calculation to determine whether or not the first antenna device satisfies the specified performance evaluation standard; and 
when it is determined that the specified performance evaluation standard is not satisfied, corrects the one of the two first parameters that is substituted into the relational expression and another one of the two first parameters that is calculated from the relational expression by a ratio between a lower limit or an upper limit of a communication frequency of the allowable range set by the two first parameters used in the trial calculation, and 
a lower limit or an upper limit of a communication frequency of the allowable range calculated by an allowable range calculation unit.

Claim 4, wherein the circuit: 
obtains a first change amount of one of the two second parameters and a second change amount of another one of the two second parameters as the change amount when the communication frequency is moved to the upper limit of the allowable range; and 
acquires an expression satisfying a first value obtained by multiplying one of the two first parameters having the correlation with each other by the first change amount,
a first coordinate point specified by another one of the two first parameters having the correlation with each other,
a second value obtained by multiplying the other of the two first parameters having the correlation with each other by the second change amount; and 
a second coordinate point specified by one of the two first parameters having the correlation with each other as a first relational expression of the relational expression.

Dependent claim 5 is allowable under 35 U.S.C. 103 for depending from claim 4, an allowable base claim under 35 U.S.C. 103.

Claim 6, wherein the circuit: 
obtains a third change amount of one of the two second parameters and a fourth change amount of another one of the two second parameters as the change amount when the communication frequency is moved to the lower limit of the allowable range; and 
acquires an expression satisfying a third value obtained by multiplying one of the two first parameters having a correlation with each other by the third change amount,
a third coordinate point specified by another one of the two first parameters having a correlation with each other,
a fourth value obtained by multiplying another one of the two first parameters having a correlation with each other by the fourth change amount; and 


Dependent claim 7 is allowable under 35 U.S.C. 103 for depending from claim 6, an allowable base claim under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 29, 2022